\tn-iH
                                ELECTRONIC RECORD
                                                                              i««v/¥
COA # 14-13-00796-CR                                            OFFENSE: Aggravated Sexual Assault


STYLE: Luis Roberto Gonzalez v The State of Texas               COUNTY: Harris


COA DISPOSITION: Affirmed                                       TRIAL COURT: 176th District Court


DATE: October 30. 2014    Publish: No                           TC CASE #:1344119




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Luis Roberto Gonzalez v The State of Texas

CCA#


          A?P^LLAhJTlS              Petition        CCA Disposition:   lstf'/v;iSfi«W
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE: _

DATE: _         -j^sL
            oj- as/Mir                              SIGNED:.                     PC:

JUDGE:         fM IAax+Z-                           PUBLISH:                     DNP:




                                                                                         MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:

                                                                                 ELECTRONIC RECORD